Citation Nr: 0008619
Decision Date: 03/31/00	Archive Date: 09/08/00

DOCKET NO. 95-12 039               DATE MAR 31, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUES

1. Entitlement to a rating in excess of 30 percent from February 1,
1999, for degenerative joint disease of the right knee with total
knee replacement.

2. Entitlement to a rating in excess of 20 percent prior to
December 2, 1997, for right knee replacement.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

B.E. Jordan, Counsel 

INTRODUCTION

The veteran had active military service from October 1969 to
January 1972.

This appeal to the Board of Veterans' Appeals (Board) arises from
a rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Chicago, Illinois.

The Board notes that the claim for a. rating in excess of 30
percent from February 1, 1999, will be addressed in the Remand
portion of this decision.

FINDINGS OF FACT

1. From November 1, 1994, to December 2, 1997, the veteran's
service-connected right knee disability was manifested by pain on
motion, occasional locking, limitation of motion on forward
flexion, but was no more than moderately disabling.

2. No unusual or exceptional disability factors have been presented
with respect to the veteran's service connected right knee
disability from November 1, 1994, to December 2, 1997.

CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 percent
from November 1, 1994, to December 2, 1997, for a right knee
disability have not been met.

- 2 - 

38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 3.321(b)(1), 4.7,
4.71a, Diagnostic Codes 5003, 5257, 5258 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's claim
is plausible and thus well grounded within the meaning of 38
U.S.C.A. 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629
(1992) (a claim of entitlement to an increased evaluation for a
service-connected disability generally is a well-grounded claim).
The Board is satisfied that all relevant evidence has been obtained
with respect to this claim and that no further assistance to the
veteran is required in order to comply with the duty to assist
mandated by statute.

In accordance with 38 C.F.R. 4.1, 4.2 (1999) and Schafrath v.
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the
veteran's service medical records and all other evidence of record
pertaining to the history of the veteran's service connected right
knee disability and has found nothing in the historical record that
would lead to a conclusion that the current evidence of record is
not adequate for rating purposes. Moreover, the Board is of the
opinion that this case presents no evidentiary considerations that
would warrant an exposition of the remote clinical histories and
findings pertaining to the disability at issue. See Francisco v.
Brown, 7 Vet. App. 55 (1994) (where an increase in a disability
rating is at issue, the current level of disability is of primary
concern).

The RO granted service connection for chondromalacia of the right
patella in March 1972, following a review of the veteran's service
medical records and a report of a VA examination dated in February
1972. A 10 percent rating was assigned pursuant to 38 C.F.R. 4.71
a, Diagnostic Code (DC or Code) 5257. That evaluation became
effective in January 1972. It was increased to 20 percent in
November 1972.

The record shows that the veteran underwent an excision of a torn
lateral meniscus in January 1977 and that the disability evaluation
was reduced to 10 percent from

- 3 - 

July 1978. An arthroscopic evaluation of the right knee was
performed in October 1985. The Board has denied the veteran's claim
for an increased rating for the service-connected right knee
disability on several occasions including a decision dated in July
1993. The evidence considered by the Board in July 1993 consisted
of VA medical records dated from November 1990 to November 1991.

In October 1994, the veteran filed an informal claim for an
increased rating for the service-connected right knee disability.

In support thereof, the veteran submitted numerous private medical
records dated in 1994. These records revealed that the veteran was
seen for increased pain and tenderness in the right knee with
occasional locking. He underwent arthroscopic surgery on the right
knee in September 1994. At that time, clinical findings showed bare
bone in the lateral femoral condyle, repair and cleaning of the tom
residual lateral meniscus, and severe degenerative arthritis of the
right knee. A post- arthroscopic partial lateral meniscectomy and
a shaving chondroplasty of the right knee were performed. A note
dated in October revealed that the veteran had returned to work
with pain relief after surgery. A note dated in December 1994
revealed that the veteran had returned to work with some pain in
the knee daily and with weather changes. It was noted that the
veteran was not taking medication and that he was working on knee
exercises.

The report of a VA examination that was conducted in December 1994
revealed, in pertinent part, that the veteran had a normal gait and
station. There were three horizontal surgical scars over the right
anterior aspect of the patella. The veteran was able to bear weight
on the right foot only. Hopping and squatting caused pain in the
right knee. Forward flexion of the right knee was to I 10 degrees.
There was tenderness to pressure laterally over the patella. There
was no pain on stressful maneuvers of the right knee. X-rays of the
right knee associated with the examination revealed a small
osteophyte lateral aspect of the right tibial plateau, a small
density projected over the lateral compartmental joint space, and
a small osteophyte on the superior aspect of the patella. Mild
edema was noted. The diagnosis was tom residual lateral meniscus
and severe degenerative arthritis of the

- 4 -

right knee, post-arthroscopic partial lateral meniscectomy and
shaving chondroplasty of the right knee, and chondromalacia of the
right patella. In January 1996, the veteran provided testimony at
a personal hearing before a hearing officer. Essentially, the
veteran testified that the symptoms associated with his right knee
disability were more disabling than currently evaluated. A copy of
the hearing transcript is of record.

Based on the veteran's testimony and the evidence of record, the
presiding hearing officer increased the disability evaluation for
the service-connected postoperative residuals of right knee injury
to 20 percent pursuant to DC 5258. That evaluation became effective
in September 1994.

At a January 1997 VA examination. the veteran reported symptoms
consistent with those previously noted. On physical examination,
the veteran ambulated with a normal gait. The knee showed no gross
deformity. There was a well-healed surgical scar across the patella
of the right knee. The scar did not exhibit any tenderness or
adhesions. There was no effusion on the knee. Forward flexion was
to 85 degrees with pain. Extension was full. The examiner noted
that to the last 2 to 3 degrees there was mild pain in the front of
the knee. The ligaments were intact, bilaterally. The right thigh
circumference was an inch less than the left. The veteran's gait
was normal; he walked back to the waiting area. X-rays of the right
knee associated with the examination revealed degenerative changes
that were consistent with the prior study in November 1991. The
diagnosis was degenerative arthritis of the right knee.

Private medical records of the Carle Foundation Hospital dated from
1997 to 1998 reflect continued treatment for the right knee. In
December 1997, the veteran underwent a total right knee replacement
and was seen in the outpatient clinic for follow-up of the joint
replacement.

In a rating decision dated in January 1998, the RO granted a
temporary total evaluation effective from December 1997.
Thereafter, a 30 percent disability evaluation was assigned,
effective in February 1999.

- 5 -

Disability ratings are determined by applying the criteria set
forth in the VA Schedule for Rating Disabilities (Rating Schedule),
found in 38 C.F.R. Part 4. The Board attempts to determine the
extent to which the veteran's service-connected disability
adversely affects his ability to function under the ordinary
conditions of daily life, and the assigned rating is based, as far
as practicable, upon the average impairment of earning capacity in
civil occupations. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1,
4.10 (1998).

Traumatic arthritis substantiated by X-ray findings is rated as
degenerative arthritis. 38 C.F.R. 4.71a, Code 5010. Degenerative
arthritis established by X-ray findings will be rated on the basis
of limitation of motion under the appropriate diagnostic codes for
the specific joint or joints involved, but where the limitation of
motion is noncompensable under the appropriate diagnostic codes, a
rating of 10 percent is for application for each major joint or
group of minor joints affected by the limitation of motion. 38
C.F.R. 4.71a, Code 5003 (1998).

Impairment of the knee manifested by slight recurrent subluxation
or lateral instability warrants a 10 percent evaluation, whereas,
moderate impairment warrants a 20 percent evaluation. Severe
recurrent subluxation or lateral instability warrants a 30 percent
evaluation. 38 C.F.R. 4.71a, Code 5257.

Under DC 5258, a 20 percent evaluation is assigned for a dislocated
semilunar cartilage with frequent episodes of "locking," pain, and
effusion into the joint. DC 5258. The Board notes that this is the
only schedular evaluation under 5258.

In evaluating the severity of the veteran's right knee disability,
the Board must consider all pertinent diagnostic codes under the VA
Schedule for Rating Disabilities in 38 C.F.R. Part 4 and
application of 38 C.F.R. 4.40, regarding functional loss due to
pain, and 38 C.F.R. 4.45, regarding weakness, fatigability,
incoordination or pain on movement of a joint. See DeLuca v. Brown,
8 Vet. App. 202 (1995).

Evaluation of the same disability under various diagnoses is to be
avoided, as is the evaluation of the same manifestation under
different diagnoses. 38 C.F.R. 4.14.

- 6 - 

However, the Board notes that the evidence of record demonstrates
that the veteran is service-connected for right knee disability
under DC 5257 and the evidence demonstrates that the veteran has
arthritis of the right knee. The VA General in Counsel issued a
precedented opinion (VAOPGCPREC 23-97) holding that a claimant who
has arthritis and instability of the knee may be rated separately
under Codes 5003 and 5257, if the claimant has additional
disability. In determining whether additional disability exists,
for purposes of a separate rating, the veteran must meet, at
minimum, the criteria for a zero-percent rating for limitation of
motion under Codes 5260 or 5261.

A noncompensable evaluation is assigned for limitation of flexion
of the knee to 60 degrees. A 10 percent evaluation is assigned for
limitation of flexion to 45 degrees. A 20 percent evaluation is
assigned for flexion to 30 degrees, and 30 percent for flexion to
15 degrees. DC 5260.

A noncompensable evaluation is assigned for limitation of extension
to 5 degrees. A 10 percent evaluation is assigned for extension to
10 degrees. A 20 percent evaluation is assigned for extension to 15
degrees. A 30 percent evaluation is assigned for extension to 20
degrees. DC 5261.

Normal range of the knee is from 0 to 140 degrees. 38 C.F.R. 4.71,
Plate II (1998).

The Board has considered and finds the veteran's testimony credible
regarding symptoms and functional impairment of the right knee
prior to December 1997. The Board recognizes the veteran's history
of right knee pain. However, the Board finds that the evidence does
not support the assignment of a higher disability evaluation. In
reaching this determination, the Board notes that the evidence does
not demonstrate any lateral instability or recurrent subluxation;
therefore, a higher disability rating pursuant to DC 5257 is not
warranted. While there was tenderness and occasional locking in
October and December 1994, the Board is of the view that the
assignment of the 20 percent evaluation pursuant to DC 5258 is
contemplated by such pathology.

7 -

The record establishes that the veteran demonstrated decreased
range of motion accompanied by pain, particularly on forward
flexion. In January 1997 forward flexion was limited to 85 degrees;
however, back extension was full. Despite the decreased range of
motion of the right knee, the veteran does not satisfy the criteria
for the assignment of higher disability evaluation based on
limitation of motion of the affected part pursuant to DCs 5260 and
5261. In addition, the veteran is not entitled to a separate 10
percent rating for arthritis of the service-connected right knee
disability in that limitation of motion of the right knee is not at
a minimum noncompensable as required by Codes 5260 and 5261.
VAOPGCPREC 23-97.

With respect to functional impairment due to pain, the Board
recognizes that the veteran experienced pain with hopping and
squatting in December 1994. However, the veteran exhibited a normal
gait in 1994 and 1997. Thus, the Board is of the view that the
veteran's disability picture does not warrant a rating greater than
the currently assigned 20 percent evaluation based on functional
impairment due to pain. 38 C.F.R.  4.40, 4.45. Moreover, the
veteran's disability picture does not more nearly approximate the
criteria for the next highest disability evaluation. 38 C.F.R. 4.7.

In addition, ankylosis of the right knee has not been established
by the medical evidence; therefore, that diagnostic code is not for
application in the instant case and does not provide a basis for
assignment of a greater than 20 percent evaluation. DC 5256.

The evidence of record does not present such an exceptional or
unusual disability picture as to render impractical the application
of the regular schedular standards and thus warrant assignment of
an extraschedular evaluation under 38 C.F.R. 3.321(b)(1). The
evidence does not establish that the service-connected right knee
disability has interfered with the veteran's employment status to
a degree greater than that contemplated by the regular schedular
standards, which are based on the average impairment of employment.
Nor does the record reflect frequent periods of hospitalization for
the disability. Hence, the record does not present an exceptional
case where his currently assigned 20 percent evaluation is found to
be inadequate. See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992);
see also Van Hoose v.

8 -

Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability
rating itself is recognition that industrial capabilities are
impaired.  Accordingly, in the absence of such factors, the Board
determines that the criteria for submission for assignment of an
extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) are not
met, and; therefore, affirms the RO's conclusion that a higher
evaluation on an extraschedular basis is not warranted. See Bagwell
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App.
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A rating in excess of 20 percent from November 1, 1994, to December
2, 1997, for right knee disability is denied.

REMAND

With respect to the issue of entitlement to a rating in excess of
30 for degenerative joint disease of the right knee with total knee
replacement, the Board finds that the claim is plausible and thus
well grounded within the meaning of 38 U.S.C.A. 5107(a); see
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of
entitlement to an increased evaluation for a service-connected
disability generally is a well-grounded claim).

The VA has a duty to assist the veteran in the development of facts
pertinent to his claim. 38 U.S.C.A. 5107(a). The United States
Court of Veterans Appeals has held that the duty to assist the
veteran in obtaining and developing available facts and evidence to
support his claim includes obtaining adequate VA examinations. This
duty is neither optional nor discretionary. Littke v. Derwinski, 1
Vet. App. 90 (1990). This duty also includes providing additional
VA examinations by a specialist when recommended. Hyder v.
Derwinski, 1 Vet. App. 221 (1991). The fulfillment of the statutory
duty to assist includes conducting a thorough and contemporaneous
medical examination, one which takes into account the records of

- 9 - 

prior medical treatment, so that the evaluation of the claimed
disability will be a fully informed one. Green v. Derwinski, 1 Vet.
App. 121 (1991)

In a rating action dated in January 1998, the RO increased the
disability evaluation for the service-connected right knee
disability to 30 percent. This determination was based on private
medical records that revealed that the veteran underwent a total
right knee replacement in December 1997. It was noted that the 30
percent evaluation was the minimum evaluation provided by the
Schedule for Rating Disabilities for knee joint replacement. 38
C.F.R. 4.71a, Diagnostic Code 5055 (1999). The RO noted that the
evaluation would remain in effect pending a future VA review
examination scheduled in December 1998 to determine whether a
higher rating should be assigned for the disability. The Board
notes the record does not show that an examination was scheduled.
Therefore, the Board is of the view that a VA examination to
determine the current level of severity of the service-connected
right knee disability is warranted for an equitable disposition of
this matter.

Accordingly, the case is REMANDED to the RO for the following
actions:

1. The RO should contact the veteran and request that he identify
or resubmit the names, addresses, and approximate dates of
treatment for all VA and non-VA health care providers who have
currently treated him for his service-connected residuals of total
right knee replacement. With any necessary authorization from the
veteran, the RO should attempt to obtain copies of pertinent
treatment records identified by the veteran which are not currently
of record. In any event, the RO should attempt to obtain all VA
medical records since 1998 including the December 1998 examination,
if performed, mentioned in the body of this remand pertaining to
the service-connected right knee disability.

2. Thereafter, the RO should arrange for the veteran to undergo a
VA examination by a board certified

- 10 - 

orthopedist, if available, if possible, to determine the current
level of severity his service-connected right knee disability. All
indicated studies, including x-rays, should be performed. The
claims folders and a copy of this Remand should be made available
to the examiner for review prior to the examination. The examiner
must address intermediate degrees of residual weakness, pain or
limitation of motion of the service-connected right knee
disability. Tests of joint movement against varying resistance
should be performed by the examiner. The extent of any
incoordination, weakened movement and excess fatigability on use
should also be described by the examiner. The examiner should be
requested to identify any objective evidence of pain or functional
loss due to pain. The examiner should also express an opinion
concerning whether there would be additional limits on functional
ability during flare-ups (if the veteran describes flare-ups), and,
if feasible, express this in terms of additional degrees of
limitation of motion during flare-ups. If this is not feasible, the
physician should so state. A complete rationale should be given for
all opinions and conclusions expressed.

3. Inasmuch as this remand creates a right in the veteran to
compliance with the instructions contained herein, the RO should
ensure that the examination reports contain all requested
information. Stegal v. West, 11 Vet. App. 268 (1998). Then, after
undertaking any other indicated development, the RO should
readjudicate the claim of entitlement to a rating in excess of 30
percent from February 1, 1999, for degenerative joint disease of
the right knee with total knee replacement.

4. If the benefit sought on appeal is not granted to the
satisfaction of the veteran, a Supplemental Statement of the Case
should be issued and the veteran and his representative provided
with an opportunity to respond. Thereafter, the case should be
returned to the Board for further consideration, if otherwise in
order.

By this REMAND, the Board intimates no opinion as to any final
outcome warranted. No action is required of the veteran until he is
otherwise notified by the RO.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

- 12 -



